In an action for a separation on the grounds of abandonment and cruel and inhuman treatment, order denying defendant’s motion to dismiss the complaint for insufficiency and grant judgment on the pleadings pursuant to rule 112 of the Rules of Civil Practice and section 476 of the Civil Practice Act, reversed on the law, without costs, and motion to dismiss the complaint granted, with leave to plaintiff to serve an amended complaint within ten days from the entry of the order herein. The complaint fails to state certain jurisdictional facts as to residence or marriage within the State, and the learned justice at Special Term was not correct in assuming that the defect could be remedied by the admissions contained in defendant’s opposing affidavit. Young, Carswell, Davis, Adel and Taylor, JJ., concur.